Title: From Thomas Jefferson to Francis Taliaferro Brooke, 20 December 1802
From: Jefferson, Thomas
To: Brooke, Francis Taliaferro


          
            Washington Dec. 20. 1802.
          
          Th: Jefferson presents his salutations to Mr. Brooke Speaker of the Senate of Virginia, and availing himself of the moment when the confidence of his country has placed him where the little volume accompanying this may be a convenience, he asks his acceptance of it as a testimony of the respect of the giver.
        